     Case 2:19-cv-03212-SVW-GJS Document 48 Filed 02/05/20 Page 1 of 3 Page ID #:702




 1
 2
                                                                            JS-6
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
      NATIONAL RIFLE ASSOCIATION OF               Case No.: 19-cv-03212-SVW-GJS
11    AMERICA; JOHN DOE,
12                                                ORDER
                           Plaintiffs,
                     vs.
13                                                Ctrm:     10A-First Street Courthouse
      CITY OF LOS ANGELES; ERIC                   Judge:    Hon. Stephen V. Wilson
14    GARCETTI, in his official capacity as
      Mayor of the City of Los Angeles;
15    HOLLY L. WOLCOTT, in her official           Action Filed: April 24, 2019
      capacity as City Clerk of the City of Los
16    Angeles, and DOES 1-10,
17                         Defendants.
18
19
20
21
22
23
24
25
26
27
28

                                                1
                                         [PROPOSED] ORDER
     Case 2:19-cv-03212-SVW-GJS Document 48 Filed 02/05/20 Page 2 of 3 Page ID #:703




 1          The Court has considered the parties’ stipulation to the following:
 2          1.     A Final Judgment of Permanent Injunction will be entered in favor of
 3    Plaintiffs incorporating the Court’s 12/11/19 Order. A Proposed Judgment is attached as
 4    Exhibit A to the parties’ stipulation;
 5          2.     Defendant shall remove the NRA disclosure requirement that was established
 6    by the repealed Ordinance, and all references thereto, from all forms;
 7          3.     Defendant will notify in writing each contractor who submitted a disclosure
 8    form to the City containing the NRA disclosure requirement that the Ordinance has been
 9    repealed, that they are no longer under any duty to comply with the NRA disclosure
10    requirement, and that they need not make any such disclosure going forward. Defendant
11    will inform Plaintiffs of the number of such notifications that have been sent out;
12          4.     Defendant confirms that it has provided written notification to all City
13    departments, employees, and vendors charged with implementing, administering, or
14    enforcing the Ordinance that the Ordinance has been repealed in its entirety, that the
15    Ordinance is no longer enforceable, and that the NRA disclosure requirement shall no
16    longer be enforced;
17          5.     Plaintiffs waive all their claims for damages in this litigation. Accordingly,
18    the trial set for February 25, 2020 will be taken off calendar and all current discovery and
19    pre-trial deadlines are vacated;
20          6.     The parties shall attempt to negotiate in good faith an agreed upon sum of
21    attorneys’ fees and costs to be paid to Plaintiffs by Defendant, but if the parties are unable
22    to agree upon a reasonable award of fees and costs, Plaintiffs shall file with the Court a
23    noticed motion for attorney’s fees and Application to the Clerk to Tax Costs;
24          7.     In order to allow the parties enough time to conduct the negotiation
25    referenced above (i.e., an agreed upon sum of attorney’s fees and costs to be paid to
26    Plaintiffs by Defendant), and to obtain any required client approval of the same, the
27    deadlines for filing a motion for attorney’s fees and an Application to the Clerk to Tax
28    Costs shall be extended to April 30, 2020;

                                                2
                                         [PROPOSED] ORDER
     Case 2:19-cv-03212-SVW-GJS Document 48 Filed 02/05/20 Page 3 of 3 Page ID #:704




 1          8.    In the event such a motion is filed, Defendant will not dispute Plaintiffs’
 2    entitlement to fees and costs, but expressly reserves the right to contest the amount of
 3    attorney’s fees and costs that should be awarded.
 4          The Court has found good cause shown by the parties and hereby orders the
 5    stipulation be granted. IT IS SO ORDERED.
 6
       Dated: February 5, 2020
 7
 8                                                   Honorable Stephen V. Wilson
 9                                                   United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
                                      [PROPOSED] ORDER
